     Case 1:20-cv-00432-DAD-JDP Document 34 Filed 06/05/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HORATIO RON TAYLOR,                               Case No. 1:20-cv-00432-JDP
12                       Petitioner,                    ORDER DISCHARGING APRIL 16, 2020
                                                        ORDER TO SHOW CAUSE
13           v.
                                                        ECF No. 28
14    C. COLEMAN,
                                                        FINDINGS AND RECOMMENDATIONS TO
15                       Respondent.                    DISMISS PETITION FOR HABEAS CORPUS
                                                        FOR FAILURE TO STATE A COGNIZABLE
16                                                      CLAIM
17                                                      OBJECTIONS DUE WITHIN 30 DAYS
18                                                      ECF No. 10
19                                                      ORDER DIRECTING CLERK TO ASSIGN
                                                        CASE TO DISTRICT JUDGE
20
21          Petitioner Horatio Ron Taylor, a state prisoner proceeding without counsel, seeks a writ of

22   habeas corpus under 28 U.S.C. § 2254. ECF No. 10. Petitioner makes one claim for relief: that

23   the passage of a new state law entitles him to a reversal of his California conviction for

24   possession of marijuana while incarcerated. Id. On April 16, 2020, we ordered petitioner to

25   show cause why his petition should not be dismissed for failure to state a cognizable claim. ECF

26   No. 28. Considering petitioner’s May 27, 2020 response, we will discharge the order to show

27   cause. ECF No. 28. However, petitioner’s response has failed to show how his claim is

28
                                                        1
     Case 1:20-cv-00432-DAD-JDP Document 34 Filed 06/05/20 Page 2 of 4

 1   cognizable under federal habeas review. Accordingly, we recommend that his petition be

 2   dismissed.

 3   Discussion

 4          A federal court “shall entertain an application for a writ of habeas corpus on behalf of a

 5   person in custody pursuant to the judgment of a State court only on the ground that he is in

 6   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

 7   2254(a). Federal habeas relief is not available for alleged violations of state law. See Estelle v.

 8   McGuire, 502 U.S. 62, 67 (1991).

 9          Here, petitioner was convicted in 2013 of possession of marijuana while in state custody.

10   ECF No. 10 at 2. In 2016, California passed Proposition 64, which legalized recreation marijuana

11   use and reduced certain penalties for marijuana-related offenses.1 Since that time, state prisoners

12   have sought relief from their convictions for possession of marijuana while incarcerated.

13   Recently, there has been disagreement among the districts of the California Court of Appeal

14   whether Proposition 64 provides any remedies to individuals convicted of possession of

15   marijuana while incarcerated. See People v. Raybon, 36 Cal. App. 5th 111 (2019); People v.

16   Perry, 32 Cal. App. 5th 885 (2019). The issue is currently pending before the California Supreme

17   Court. See People v. Raybon, No. S256978 (Cal. July 19, 2019).

18          Petitioner sought habeas relief from his conviction before the California Supreme Court

19   and was denied review on July 24, 2019. ECF No. 10 at 2. To the extent petitioner asks us to

20   review a state court’s decision based purely on state law, his claim is not cognizable on federal
21   habeas review. See Estelle, 502 U.S. at 67; Booten v. Rackley, No. 2: 17-cv-05261-VBF (KS),

22   2017 U.S. Dist. LEXIS 115325, at *6 (C.D. Cal. July 24, 2017) (declining to review a federal

23   habeas petitioner’s claim that Proposition 64 required a modification of his state sentence for

24
     1
       On November 8, 2016, California voters passed Proposition 64, the Control, Regulate and Tax
25   Adult Use of Marijuana Act, which “legalized the recreational use of marijuana and reduced the
26   criminal penalties for various marijuana-related offenses, including the cultivation and possession
     for sale of marijuana.” See People v. Boatwright, 36 Cal. App. 5th 848, 853 (2019). It also
27   authorized an individual currently serving a sentence to petition the trial court that entered the
     conviction for a recall or dismissal of sentence. Id. (citing Cal. Health & Safety Code
28   § 11361.8(a)).
                                                        2
     Case 1:20-cv-00432-DAD-JDP Document 34 Filed 06/05/20 Page 3 of 4

 1   possession of marijuana). Rather, petitioner must state a claim that he is “in custody in violation

 2   of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). We cannot find

 3   any “clearly established federal law” that requires California state courts to overturn convictions

 4   based on Proposition 64. See White, 572 U.S. at 419. Therefore, his petition should be

 5   dismissed.

 6   Certificate of Appealability

 7          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 8   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 9   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

10   district court to issue or deny a certificate of appealability when entering a final order adverse to a

11   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

12   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

13   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

14   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

15   his constitutional claims or that jurists could conclude the issues presented are adequate to

16   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

17   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

18   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

19   appealability.

20   Findings and Recommendations
21          The court should dismiss the petition for a writ of habeas corpus, ECF No. 10, and decline

22   to issue a certificate of appealability. These findings and recommendations are submitted to the

23   U.S. District Court judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of

24   the Local Rules of Practice for the United States District Court, Eastern District of California.

25   Within 30 days of the service of the findings and recommendations, petitioner may file written

26   objections to the findings and recommendations with the court and serve a copy on all parties.
27   That document must be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” The district judge will then review the findings and recommendations under
                                                         3
     Case 1:20-cv-00432-DAD-JDP Document 34 Filed 06/05/20 Page 4 of 4

 1   28 U.S.C. § 636(b)(1)(C).

 2   Order

 3            The court’s April 16, 2020 order to show cause is discharged. ECF No. 28. The clerk of

 4   court is directed to assign this case to a district judge for the purposes of reviewing these findings

 5   and recommendations.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      June 5, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11   No. 206.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
